              Case 2:21-cv-00137-RJC Document 1 Filed 01/28/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHELLE REINKEN,

       Plaintiff,
v.

PCA ACQUISITIONS V, LLC,                                   Case No.:    2:21-cv-137
       Defendant(s).




                                    NOTICE OF REMOVAL

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA:

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant PCA Acquisitions V, LLC

(“PCAA V” or “Defendant”) hereby removes this action from the Allegheny County Court of

Common Pleas, State of Pennsylvania, Case No. 2020-08334-MJ, to the United States District

Court for the Western District of Pennsylvania. Removal is proper because this Court has subject

matter jurisdiction over the action by way of federal question. See 28 U.S.C. § 1331. Accordingly,

PCAA V removes this action to this Court, and, in support of its Notice of Removal, states the

following:

I.      BACKGROUND

                 On or about November 6, 2020, Plaintiff, Michelle Reinken (“Plaintiff”), filed a

complaint against PCAA V in the Allegheny County Court of Common Pleas, Commonwealth of

Pennsylvania, Case No. GD-20-009478 (the “State Court Action”). In accordance with 28 U.S.C.




111952573v2
              Case 2:21-cv-00137-RJC Document 1 Filed 01/28/21 Page 2 of 5




§ 1446(a), attached hereto as Exhibit A is a complete copy of all process, pleadings, and orders

served upon PCAA V in such action.

                 Plaintiff served PCAA V with a copy of the Complaint, and PCAA V received the

Complaint on January 4, 2021.

                 This Notice of Removal is being filed within thirty (30) days of PCAA V receiving

the Complaint. Accordingly, the action is removable pursuant to 28 U.S.C. § 1446(b)(1).

                 The above-captioned action is a suit for alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

II.     REMOVAL BASED ON FEDERAL QUESTION JURISDICTION

                 This Court has original jurisdiction over Plaintiff’s FDCPA claim pursuant to 28

U.S.C. § 1331, which states that federal question jurisdiction is appropriately exercised over “all

civil actions arising under the Constitution, laws, or treaties of the United States.”

                 Removal of this action is proper under 28 U.S.C. § 1441(a), which provides, in

pertinent part, that “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.”

                 Plaintiff’s Complaint alleges that PCAA V violated (i) Section 1692c of the

FDCPA by purportedly communicating with Plaintiff in an attempt to collect on a debt after

Plaintiff’s counsel allegedly informed Capital One Bank—Plaintiff’s prior creditor—of

representation; (ii) Section 1692d of the FDCPA because the “only natural consequence” of

communication is to allegedly “harass, oppress, and abuse [Plaintiff];” and (iii) Section 1692f of

the FDCPA because PCAA V’s singular letter to Plaintiff was allegedly “an unfair and




111952573v2
              Case 2:21-cv-00137-RJC Document 1 Filed 01/28/21 Page 3 of 5




unconscionable means” to collect Plaintiff’s debt. See Complaint at ¶¶ 15, 16, 20, 21, 30, 31, 37,

38, 41, 43, 46.

                  PCAA V denies the allegations in the Complaint, denies that Plaintiff states a claim

for which relief may be granted, and denies that Plaintiff has been damaged in any manner.

Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims are valid, Plaintiff

could have originally filed his Complaint in this Court because federal question jurisdiction exists

over this action since the allegations asserted by Plaintiff in the Complaint involve questions that

will require resolution of significant, disputed issues arising under federal law. Thus, this case

qualifies for federal question jurisdiction and is removable because Plaintiff’s Complaint alleges

claims under, and requires a ruling on, the FDCPA.

III.    VENUE

                  Venue is proper in this Court because this district encompasses the Allegheny

County Court of Common Pleas, Commonwealth of Pennsylvania, the forum from which the case

has been removed. See 28 U.S.C. § 1441.

IV.     NOTICE

                  Concurrent with the filing of this Notice, PCAA V will file a Notice of Removal

with the Clerk of the Allegheny County Court of Common Pleas, Commonwealth of Pennsylvania,

a copy of which is attached hereto as Exhibit B.

                  Upon information and belief, the contents of Exhibit A and Exhibit B constitute the

entire file of the action pending in the state court as required pursuant to 28 U.S.C. § 1446(a).

                  PCAA V reserves the right to amend this Notice of Removal.




111952573v2
              Case 2:21-cv-00137-RJC Document 1 Filed 01/28/21 Page 4 of 5




                 If any questions arise as to the propriety of the removal of this action, PCAA V

requests the opportunity to present a brief and argument in support of its position that this case is

removable.

V.      CONCLUSION

        WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441 and

1446, including all the jurisdictional requirements of 28 U.S.C. § 1331, Defendant PCA

Acquisitions V, LLC, hereby removes the above-captioned action from the Allegheny County

Court of Common Pleas, Commonwealth of Pennsylvania, and seeks whatever further relief this

Court deems equitable and just.

                                              Respectfully submitted:




Dated: January 28, 2021                       By: /s/ Victoria Summerfield
                                              Victoria Summerfield (Bar No. 311540)
                                              TROUTMAN PEPPER
                                              HAMILTON SANDERS LLP
                                              501 Grant Street, Suite 300
                                              Pittsburgh, PA 15219-4429
                                              Ph: 412-454-5000
                                              Victoria.Summerfield@troutman.com

                                              Attorney for PCA Acquisitions V, LLC




111952573v2
              Case 2:21-cv-00137-RJC Document 1 Filed 01/28/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I certify that on January 28, 2021, I filed the foregoing Notice of Removal with the Clerk

of the Court, and sent notice, via first class mail, postage prepaid, to the following counsel of

record:


                                        Joshua P. Ward
                                        THE LAW FIRM OF FENTERS WARD
                                        The Rubicon Building
                                        201 South Highland Ave, Suite 201
                                        Pittsburgh, PA 15206
                                        Attorneys for Plaintiff



Dated: January 28, 2021                        By: /s/ Victoria Summerfield
                                               Victoria Summerfield (Bar No. 311540)
                                               TROUTMAN PEPPER
                                               HAMILTON SANDERS LLP
                                               501 Grant Street, Suite 300
                                               Pittsburgh, PA 15219-4429
                                               Ph: 412-454-5000
                                               Victoria.Summerfield@troutman.com

                                               Attorney for PCA Acquisitions V, LLC




111952573v2
